PER CURIAM.
This is an interlocutory appeal from an order of the Circuit Court in and for Volusia County denying a motion for summary judgment.
We have reviewed the record and briefs and are of the opinion that there are sufficient inferences to create an issue of fact which should not be determined by the court in a summary judgment. For the reasons stated, this appeal is dismissed. It should be clearly understood, however, that by dismissal of this appeal, this court has in no way passed upon the merits of the case in any other particular.
Interlocutory appeal dismissed.
WIGGINTON, Acting C. J., and JOHNSON and SACK, JJ., concur.